Citation Nr: 0029610	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to July 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 1998 rating determination by the St. Petersburg, 
Florida, Regional Office (RO).


FINDING OF FACT

The veteran has submitted competent evidence of a plausible 
claim of service connection for PTSD based on sexual 
assaults.


CONCLUSION OF LAW

The veteran's claim of service connection for PTSD based on 
sexual assaults is well grounded.  38 U.S.C.A. § 5107(b) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection for 
PTSD based on sexual assaults in service is well grounded.  
In order for him to meet this burden, he must submit evidence 
sufficient to justify a belief that his claim is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an inservice stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA 
medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993). Because the claim is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The incident, which was generally claimed to be the veteran's 
principal stressor, and, indeed, was often the only stressor 
mentioned by the veteran at the time of psychiatric 
evaluation and treatment, involved an alleged sexual assault.  
A March 1998 statement from the veteran, relates in detail 
the various incidents of sexual assault in service by several 
males, all of whom he has named.  The veteran also provided 
similar testimony at a travel board hearing in July 2000.  He 
stated that one of his duties was as a messenger and that he 
was assaulted late one night while delivering a message to 
his Lieutenant.  The veteran stated that many times during 
the rest of his tour of duty at sea he was "caught" and 
sexually assaulted.  He stated that he began drinking heavily 
thereafter.  He stated that he later saw two of his 
assailants handcuffed to a bunk in their quarters and assumed 
that it was due to some misconduct.  He never saw them again 
and the harassment stopped after that.  He testified that the 
incidents could not be verified because he did not report 
them to anyone at the time they occurred.  However, he stated 
that soon after he sought treatment from a private physician 
in Florence, South Carolina.

Post-service records beginning in 1997 show psychiatric 
evaluation and reflect that the veteran began reporting 
allegations of sexual assault in service.  More recent 
medical evidence dated in June 2000 reflects a diagnosis of 
PTSD related to sexual harassment and abuse.  

In view of the evidence which shows that the veteran asserts 
having been sexually assaulted during service and the medical 
opinion that reflects a current diagnosis of PTSD directly 
related to his active duty naval experiences, the veteran's 
claim of service connection for PTSD based on sexual assaults 
in service is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

The veteran's claim of service connection for PTSD is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The veteran contends that he developed PTSD as a result of 
having been sexually assaulted while in service.  The record 
contains diagnoses of PTSD, most recently in June 2000, as 
well as statements and testimony concerning inservice 
stressors.  Most, if not all, of the diagnoses appears to be 
based on inservice stressors reported by the veteran at the 
time of examinations.  In essence, the disputed matter 
concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (1999).  While a diagnosis of PTSD has 
been recorded, the record still contains inadequate 
information pertaining to the documentation of events 
constituting a stressor for PTSD.

Service medical records and personnel documents do not show 
psychiatric treatment in service and do not corroborate the 
veteran's statements of sexual assaults in service.  In this 
regard, the Board notes that the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran was engaged in combat with the 
enemy.  Where, as is the case here, the veteran did not 
engage in combat or the claimed stressor is non combat-
related, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Zarycki v. Brown, 6 Vet. App 91, 98 
(1993).

During the pendency of the veteran's appeal, the Court issued 
a decision in Patton v. West, in which it noted that in the 
particular case of claims of PTSD due to a personal assault, 
VA has established special procedures for evidentiary 
development.  Patton v. West, 12 Vet. App. 272, 277 (1999).  
These procedures, which became effective in February 1996, 
take into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of 
inservice trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty veteran's face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter Manual M21-1), Part III, paragraph 5.14c (Feb. 
20, 1996) (substantially enlarging on the former Manual M21-
1, Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton noted that in two places the 
MANUAL M21-1, Part III, 5.14(c)(3) and (9), appears 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
and holds that any such requirement, however, would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b).  Therefore, the 
evidence need only be in relative equipoise to prevail on the 
question of the existence of the stressor.

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations, and are binding on VA.  Cohen, supra; YR v. 
West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. 
at 272.

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran himself 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski, 2 Vet.App. 614 (1992) and 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  Consequently the 
Board finds that, following completion of the additional 
development requested herein, if the RO finds that there is 
credible supporting evidence that a claimed in-service 
stressor actually occurred, the complete record should again 
be reviewed by a psychiatrist.  If PTSD is found, the 
manifestations thereof should be described in detail and the 
stressor(s) should be identified. 

Also, potentially relevant medical records have not been 
obtained by the RO.  It appears that he applied for Social 
Security Administration (SSA) benefits.  Therefore, the RO 
should make arrangements to obtain these records on remand, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  Such duty extends to obtaining records from 
other Government agencies such as the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran has also submitted two cassette tapes, which 
should be reviewed by the RO in the course of this remand.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted. Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be asked to 
provide information regarding all sources 
of treatment subsequent to service, to 
include particularly records of treatment 
received at Wentworth Douglas Hospital, 
Frisbee Memorial Hospital in Rochester, 
Mid-Maine Medical Center, the VA Medical 
Center in Tuscaloosa and from the private 
physician in Florence, South Carolina.  
The RO should also obtain the veteran's 
complete service personnel records.  All 
such evidence should be associated with 
the claims file.

3.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  Obtain all the 
records from the SSA that were used in 
considering the veteran's claim for 
disability benefits, including any 
reports of examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
other records should be associated with 
the claims folder.

4.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
personal assault incident(s) in service, 
to include a detailed description of the 
pertinent incident(s), with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailants and others who may have 
knowledge of the incident(s).

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, including 
military police records, if the veteran 
has provided sufficiently detailed 
information to make such request 
feasible.

5.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

6.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  If the RO determines that there is 
credible supporting evidence that a 
claimed inservice stressor actually 
occurred, the veteran should be referred 
for a VA psychiatric examination to 
ascertain the nature of all current 
psychiatric pathology.  All indicated 
tests and studies should be conducted and 
all findings should be reported in 
detail.  If the veteran is found to have 
PTSD, the symptoms and other factors 
which support the diagnosis should be 
specifically itemized.  The examiner 
should comment on the sufficiency of the 
stressor.  The examiner should also 
provide a score on the Global Assessment 
of Functioning Scale relative to 
impairment due to PTSD, if diagnosed, and 
discuss the import of that score relative 
to the veteran's social and industrial 
adaptability.  The claims folder must be 
provided to and reviewed by the examiner 
as part of the examination. 

8.  After completion of the above, the 
veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
The RO should readjudicate the veteran's 
claim with consideration given to all of 
the evidence of record. to include the 
cassette tape evidence submitted by the 
veteran as well as any additional medical 
records obtained on remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


Error! Not a valid link.

- 11 -


